Citation Nr: 0917632	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for pes planus, claimed as foot deformities 
("foot disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file. 

In January 2008, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue was originally part of a three issue claim that 
included a separate claim for sarcoidosis.  In January 2008, 
the Board granted two of the claims and remanded the issue of 
service connection for pes planus, asking that proper 
Veterans Claims Assistance Act (VCAA).  The additional 
development undertaken by the AMC has instead included VCAA 
notice for sarcoidosis.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.   
Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to what constitutes new 
and material evidence to reopen his 
previously denied claim of entitlement 
to service connection for a bilateral 
foot disability.  Such notice letter 
should describe the basis of the 
previous denial of the Veteran's 
service connection claim, as well as 
the evidence necessary to substantiate 
the element(s) of service connection 
found to be unsubstantiated in the 
previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the letter should inform 
the Veteran about the need to show 
linking medical evidence, including but 
not limited to, a doctor's statement 
showing that there is a reasonable 
possibility that the current disability 
was caused by injury or disease that 
began or was made worse during military 
service.  The notice letter should also 
include evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained. If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




